LOVELY, J.
This is an appeal from a judgment on the face of which it appears that the same was ordered upon the pleadings by the trial court. Whether it was justified by a construction of the pleadings contained in the paper book, or based upon stipulations and agreements entered during the trial, which is probable, is not apparent from the return. The appellant has caused no bill of exceptions or settled case to be made, and no proceedings subsequent to the reply are before us in the return; neither does it appear from the certificate of the trial judge that the record contains all that was offered or considered on the motion for judgment, nor does the certificate of the clerk of the district court show that the return contains all the records and files in the case; hence the presumption in favor of the judgment must prevail, and it is affirmed. Hospes v. Northwestern Mnfg. & Car Co., 41 Minn. 256, 43 N. W. 180.
Judgment affirmed.